Name: 83/370/EEC: Council Decision of 25 July 1983 amending Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-28

 Avis juridique important|31983D037083/370/EEC: Council Decision of 25 July 1983 amending Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 204 , 28/07/1983 P. 0061 - 0062 Spanish special edition: Chapter 11 Volume 18 P. 0251 Portuguese special edition Chapter 11 Volume 18 P. 0251 *****COUNCIL DECISION of 25 July 1983 amending Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community (83/370/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 80/1186/EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community (1), as amended by Decision 81/559/EEC (2), and in particular Article 143 thereof, Having regard to the proposal from the Commission, Whereas the second ACP-EEC Convention has applied to Belize since 5 March 1982 and to Antigua-and-Barbuda since 30 July 1982; Whereas the Council, by its Decision 83/369/EEC (3), modified the amounts made available to the European Development Fund (1979) with regard to the ACP States and the overseas countries and territories; Whereas the amounts provided for in Article 83 of Decision 80/1186/EEC should be modified, HAS DECIDED AS FOLLOWS: Article 1 Decision 80/1186/EEC is hereby amended as follows: 1. Article 83 is replaced by the following: 'Article 83 For the period of application of this Decision, the overall amount of the Community's financial assistance shall be 90,8 million ECU. This amount shall comprise: 1. 75,8 million ECU from the European Development Fund, hereinafter referred to as "the Fund", allocated as follows: (a) 66,8 million ECU for the purposes set out in Articles 79 and 80, consisting of: - 39,3 million ECU in the form of grants, - 20,5 million ECU in the form of special loans, - 7 million ECU in the form of risk capital, - (for the record) in the form of the special financing facility set up under the provisions relating to mineral products; (b) for the purposes set out in Title II, up to 9 million ECU, in the form of transfers for the stabilization of export earnings. 2. For the purposes set out in Articles 79 and 80, up to 15 million ECU in the form of loans from the Bank, made from its own resources in accordance with the terms and conditions provided for in its Statute. These loans shall carry, in accordance with the conditions provided for in Article 87, a 3 % interest rate subsidy, the cost of which shall be charged against the amount of aid provided for in 1 (a). 3. The amounts provided for in the form of grants and special loans, i.e. 59,8 million ECU, less the allocations for regional cooperation projects and emergency aid, as provided for in Article 114 (2) and Article 117 respectively and the amount, if any, earmarked for interest subsidies for the loans from the Bank, shall be allocated as follows: - French overseas territories: 18 million ECU, - Netherlands Antilles: 20 million ECU, - British overseas countries and territories: 5,3 million ECU.' 2. In Annex I, point 4, the entries 'Belize' and 'Antigua' are deleted. Article 2 This Decision shall apply from 1 July 1983. Done at Brussels, 25 July 1983. For the Council The President C. SIMITIS (1) OJ No L 361, 31. 12. 1980, p. 1. (2) OJ No L 203, 23. 7. 1981, p. 49. (3) See page 59 of this Official Journal.